—Order of disposition, Family Court, New York County (Rhonda Cohen, J.), entered June 16, 1998, insofar as appealed from, terminating respondent-appellant’s parental rights to subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of mental illness, unanimously affirmed, without costs.
Clear and convincing evidence of respondent’s mental illness within the meaning of Social Services Law § 384-b (4) (c) was provided by proof of her lengthy history of mental illness and poor compliance with treatment plans, and the opinion testimony of the psychiatrist who interviewed her and reviewed her psychiatric history (see, Matter of Joseph Alfred R., 279 AD2d 308). That the psychiatrist was unable to review all of respondent’s clinical records is not, by itself, reason for discrediting her testimony (see, Matter of Tyesha W., 259 AD2d 349). That the best interests of the child are served by remaining with the foster parents is amply supported by the record. Concur — Nardelli, J. P., Mazzarelli, Andrias, Saxe and Friedman, JJ.